Case: 2:20-cv-03331-SDM-KAJ Doc #: 66 Filed: 03/25/21 Page: 1 of 1 PAGEID #: 602




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


David L. Penick                                    :

       Plaintiff,                                  :      Case No. 2:20-cv-3331
                                                          JUDGE SARAH D. MORRISON
       v.                                          :      Magistrate Judge Jolson

Ohio Department of Corrections, et al.,
                                                   :

       Defendants.                                 :


                                           ORDER
       This matter is before the Court for consideration of a Report and Recommendation issued

by Magistrate Judge Jolson on March 5, 2021. (ECF No. 65). The time for filing objections has

passed, and no objections have been filed. Therefore, the Court ADOPTS the Report and

Recommendation in full. For the reasons set forth in the Report and Recommendation, the Court

DISMISSES this case for lack of jurisdiction.

       IT IS SO ORDERED.
                                           /s/Sarah D. Morrison
                                           SARAH D. MORRISON
                                           UNITED STATES DISTRICT JUDGE
